Citation Nr: 1525322	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back disability, claimed as secondary to service-connected disease or injury.

2. Entitlement to service connection for a digestive disorder (claimed stomach disability), claimed as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to November 1988. These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran asserts that he has a low back disability and a digestive disorder (claimed stomach disability) that onset due to his service-connected right knee disability. In a June 2013 report of VA examination, the examiner concluded that there was no medical evidence in the Veteran's claim file to support the Veteran's claim that the low back condition and chronic stomach condition were secondary to his service-connected right knee disability. However, the Board finds this opinion deficient as the examiner did not offer adequate rationale for the conclusion. See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").

Additionally, the examiner did not expressly state whether any low back disability and digestive disorder were aggravated by the service-connected right knee disability.  Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it isn't clear that aggravation has been addressed.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  

The Board notes that in an August 2014 statement, the Veteran's treating physician reports that the Veteran's back pain is due to his abnormal gait from knee pain that has been present for 26 years and that the Veteran has been on medication for this extended period of time which in turn has caused extensive stomach issues. Given the inadequacy of the June 2013 VA examination and this additional evidence indicating a causal relationship, the Board finds that another examination is needed in this case. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination to determine the nature and likely etiology of the claimed low back disability. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, to include the June 2013 VA examination report and the August 2014 letter from Dr. W.F.T., the examiner should explicitly identify all current low back diagnoses and provide opinions with supporting rationale as to the following: 
 
(a) Whether it is at least as likely as not that any low back disability was caused by service-connected disease or injury (i.e., lateral facet syndrome due to patellar malalignment of the right knee or subluxation of the right knee due to lateral facet syndrome due to patellar malalignment).

(b) Whether it is at least as likely as not that any low back disability was aggravated by (permanently worsened) service-connected disease or injury (i.e., lateral facet syndrome due to patellar malalignment of the right knee or subluxation of the right knee due to lateral facet syndrome due to patellar malalignment).  

If aggravation of any low back disability by service-connected disease or injury is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examination report must include complete rationale for all opinions and conclusions reached.

2. Schedule the Veteran for a VA digestive disorders examination to determine the nature and likely etiology of the claimed digestive disorder (stomach disability). The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, to include the June 2013 VA examination report and the August 2014 letter from Dr. W.F.T., the examiner should explicitly identify all current digestive disorder diagnoses and provide opinions with supporting rationale as to the following: 
 
(a) Whether it is at least as likely as not that any digestive disorder was caused by service-connected disease or injury (i.e., lateral facet syndrome due to patellar malalignment of the right knee or subluxation of the right knee due to lateral facet syndrome due to patellar malalignment).

(b) Whether it is at least as likely as not that any digestive disorder was aggravated by (permanently worsened) service-connected disease or injury (i.e., lateral facet syndrome due to patellar malalignment of the right knee or subluxation of the right knee due to lateral facet syndrome due to patellar malalignment).  

If aggravation of any digestive disorder by service-connected disease or injury is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examination report must include complete rationale for all opinions and conclusions reached.

3. After completing all indicated development, the AOJ should readjudicate the claims on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




